DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

 GERALD WILLIAM CLARKE a/k/a G. WILLIAM CLARKE a/k/a BILL
     CLARKE a/k/a GERALD W. CLARKE and KIP CLARKE,
                       Appellants,

                                     v.

     NATIONSTAR MORTGAGE LLC, MORTGAGE ELECTRONIC
   REGISTRATION SYSTEMS, INCORPORATED AS NOMINEE FOR
       AMERICA’S WHOLESALE LENDER and JANET WARD,
                        Appellees.

                              No. 4D16-1886

                              [ July 13, 2017 ]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Susan R. Lubitz, Judge; L.T. Case No. 502011CA011089A.

  Kendrick Almaguer and Arthur E. Alves, II of The Ticktin Law Group,
PLLC, Deerfield Beach, for appellants.

  Jennifer M. Chapkin, William L. Grimsley and N. Mark New, II of
McGlinchey Stafford, Fort Lauderdale, for Appellee Nationstar Mortgage
LLC.

PER CURIAM.

  Affirmed.

TAYLOR, MAY and CONNER, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.